UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES
OFFICE OF SPECIAL EDUCATION PROGRAMS

June 25, 2020
The Office of Special Education Programs (OSEP), within the U.S. Department of
Education’s (Department) Office of Special Education and Rehabilitative Services
(OSERS), issues this Question and Answer (Q & A) document in response to inquiries
concerning implementation of the Individuals with Disabilities Education Act (IDEA) Part
B use of funds in the current COVID-19 environment.
This Q & A document does not impose any additional requirements beyond those
included in applicable law and regulations. It does not create or confer any rights for or
on any person. The responses presented in this document generally constitute informal
guidance representing the interpretation of the Department of the applicable statutory
or regulatory requirements in the context of the specific facts presented here and are
not legally binding and does not establish a policy or rule that would apply in all
circumstances.
To review other Q & A documents that OSEP has provided related to COVID-19, please
visit https://sites.ed.gov/idea/topic-areas/#COVID-19. Additional information specific to
the COVID-19 pandemic may be found online at https://www.ed.gov/coronavirus.

IDEA PART B USE OF FUNDS
Q1.

How can local educational agencies (LEAs) utilize IDEA Part B subgrant funds to
address conditions caused by the COVID-19 pandemic?

IDEA Part B funds may be used only to pay the excess costs of activities that directly
relate to providing, and ensuring the continuity of, special education and related
services to children with disabilities. 1 For example, an LEA may use IDEA Part B funds to
disseminate health and COVID-19 information that is specifically related to children with
disabilities, to develop emergency plans for children with disabilities, or to provide other
information (e.g., guidance on coordination of the provision of services in alternate

1 For guidance on the use of Federal funds to pay for the compensation of employees and for

conference, training and travel related expenses, see
https://www2.ed.gov/documents/coronavirus/factsheet-fiscal-questions.pdf.
400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-2800
www.ed.gov

The Department of Education’s mission is to promote student achievement and preparation for global competitiveness
by fostering educational excellence and ensuring equal access.

locations 2) to parties who may need such information. 3 LEAs may also use IDEA Part B
funds to engage in activities necessary to resume the provision of special education
and related services to children with disabilities.
Under 34 C.F.R. § 300.202(a)(1), IDEA Part B funds provided to LEAs must be expended in
accordance with IDEA. LEAs must also meet the Office of Management and Budget
(OMB) Uniform Administrative Requirements, Cost Principles, and Audit Requirements for
Federal Awards’ (Uniform Guidance) requirements for procurement in
2 C.F.R. §§ 200.318 through 200.326, and maintain appropriate records and cost
documentation as required by 2 C.F.R. § 200.302 (financial management),
2 C.F.R. § 200.333 (retention requirements for records), and 2 C.F.R. § 200.430(i)
(standards for documenting personnel expenses). Further, costs incurred that are
associated with COVID-19 related reasons will be allowable only if they are reasonable,
necessary, and allocable to the grant, consistent with the Federal cost principles
described in the OMB Uniform Guidance (2 C.F.R. §§ 200.403, 200.404, and 200.405),
adequately documented (2 C.F.R. § 200.403(g)), and do not conflict with the
applicable statute and regulations.
Q2.

What options are available to State educational agencies (SEAs) in using IDEA
Part B funds to address additional challenges during the COVID-19 pandemic?

States have considerable flexibility in the use of IDEA Part B funds that they may set
aside for “other State-level activities” under 34 C.F.R. § 300.704(b)(4) 4 that they may find
beneficial during the current COVID-19 crisis. These include: (1) support for the use of
technology to maximize accessibility to the general education curriculum for children
with disabilities, including technology with universal design principles such as software
compatible with screen readers, online tools that make electronic books accessible to
individuals with disabilities, and assistive technology devices such as dedicated
communication devices for non-verbal students with disabilities; and (2) capacity
building activities directed at improving the delivery of services by LEAs to improve
results for children with disabilities (34 C.F.R. § 300.704(b)(4)(iv) and (viii)).

2 See Question and Answer A-5 of the Department’s Questions and Answers on Providing

Services to Children with Disabilities During the COVID-19 Outbreak (March 12, 2020).

3 Parties who may need such information include school staff responsible for implementing

individualized education programs (IEPs), parents of eligible children, and staff in alternate
locations where special education and related services (e.g., occupational therapy, physical
therapy, or speech-language pathology services) may be provided.

4 States may use a portion of the IDEA section 611 funds they reserve under
34 C.F.R. § 300.704(b)(1) for other State-level activities to carry out any of the authorized
activities enumerated in 34 C.F.R. § 300.704(b)(4).

2

Under these authorized activities, SEAs may elect to build the capacity of LEAs to ensure
that students with disabilities have equal access to the same opportunities available to
their nondisabled peers, including remote learning.
IDEA Part B funds may also be used to provide special education and related services,
as well as supplementary aids and services (such as training or assistive technology),
provided in the regular or remote learning setting to a child with a disability in
accordance with the child’s IEP, even if one or more nondisabled students benefit from
those services. 5
When expending IDEA Part B funds to procure property (such as equipment and other
assets, including technological devices) and services (including potentially training on
the use of remote learning platforms, or best practices for remote learning), SEAs must
follow the same policies and procedures they use for procurements from their nonFederal funds, consistent with 2 C.F.R. § 200.317. SEAs must use, manage, and dispose of
equipment in accordance with State laws and procedures, consistent with
2 C.F.R. § 200.313(b). See also Q3 below. In addition, SEAs must maintain appropriate
records and cost documentation as required by 2 C.F.R. § 200.302 (financial
management), 2 C.F.R. § 200.333 (retention requirements for records), and
2 C.F.R. § 200.430(i) (standards for documenting personnel expenses). Further, costs
incurred that are associated with COVID-19 related reasons will be allowable only if
they are reasonable, necessary, and allocable to the grant, consistent with the Federal
cost principles described in the OMB Uniform Guidance (2 C.F.R. §§ 200.403, 200.404,
and 200.405) and adequately documented (2 C.F.R. § 200.403(g)), and do not conflict
with the applicable statute and regulations.
Q3.

Are SEAs and LEAs able to use IDEA Part B funds to purchase equipment
necessary to increase their capacity to support remote learning for students with
disabilities?

OSEP acknowledges that, particularly during the COVID-19 pandemic, SEAs and their
LEAs may need to purchase equipment and other assets (such as software, mobile hot
spots, or devices like laptops and tablets6), including related assistive technology, in
order to support increased accessibility to remote learning platforms for students with

5 See IDEA’s permissive use of funds provision in 34 C.F.R. § 300.208(a)(1). It is permissible to use

IDEA Part B funds in such cases where an “incidental benefit” is provided to nondisabled
children as a result of special education and related services provided under IDEA to children
with disabilities. See OSEP’s Aug. 5, 2013, letter to Ms. Bowman.
6 IDEA Part B funds may not be used to purchase equipment that is being provided to all

students, such as laptops distributed to the entire student population of a school to facilitate
remote learning. However, to the extent that students with disabilities require additional
equipment, in addition to what is being provided to all students, in order to access remote
learning, IDEA funds may be used to purchase the equipment to enable that access.

3

disabilities. Under 34 C.F.R. § 300.718(a), if OSEP determines that an IDEA Part B program
will be improved by permitting program funds to be used to acquire appropriate
equipment 7, (such as a dedicated communication device for an individual student
with a disability), OSEP is authorized to allow the use of those funds for those purposes.
Equipment and other assets purchased with IDEA Part B funds may be transferred from
school to home, as needed for use by students with disabilities in remote learning
settings.
If equipment expenditures fall within the scope of the prior approval already provided
under OSERS’ October 29, 2019, Frequently Asked Questions (FAQs) on “Prior Approval –
OSEP and RSA Formula Grants,” 8 SEAs are not required to submit prior approval requests
for the equipment. Under that prior approval, grantees do not need to submit prior
approval requests to OSEP for equipment (defined generally as $5,000 or more per item
of equipment) that is to be charged to IDEA funds and which is identified on, or directly
related to the implementation of, IEPs for children and youth with disabilities, including
services such as assistive technology devices listed on the IEP as well as equipment
needed to provide services in accordance with the IEP. However, if an SEA must
purchase equipment that goes beyond the scope of the prior approval provided in the
FAQs, then the SEA must submit a detailed prior approval request to OSEP. OSEP has
streamlined its current approval process to respond to the anticipated increase in
requests. Similarly, under their subrecipient monitoring authority, 9 SEAs may anticipate
additional prior approval requests from their LEAs regarding the use of IDEA Part B funds
for the purchase of equipment, and SEAs may wish to expedite their usual procedures
and practices consistent with any flexibilities afforded by the State during times of
emergency.
Under 34 C.F.R. § 300.202(a)(1), IDEA Part B funds provided to LEAs must be expended in
accordance with IDEA. Further, when expending IDEA Part B funds to procure property
(including equipment and other assets, such as technological devices) and services
(including training on the use of remote learning platforms, or best practices for remote
learning), SEAs must follow the same policies and procedures they use for procurements
from their non-Federal funds, consistent with 2 C.F.R. § 200.317. SEAs must use, manage,
and dispose of equipment in accordance with State laws and procedures, consistent
with 2 C.F.R. § 200.313(b). LEAs must meet the OMB Uniform Guidance requirements for

7 Equipment is defined in the IDEA regulations at 34 C.F.R. § 300.14. Equipment is further defined

in the OMB Uniform Guidance at 2 C.F.R. § 200.33.

8 Available at https://www2.ed.gov/policy/speced/guid/faq-prior-approval-10-29-2019.pdf.
9 Under the OMB Uniform Guidance requirements in 2 C.F.R. § 200.439(b)(1)–(3), SEAs have the

authority, as the pass-through entity, to review and approve LEAs’ requests to use IDEA Part B
funds for the purchase of equipment, using the same criteria described in FAQ 12 of OSERS’
October 29, 2019, FAQs on “Prior Approval – OSEP and RSA Formula Grants.”

4

procurement in 2 C.F.R. §§ 200.318 through 200.326, and for equipment in
2 C.F.R. §§ 200.313(c)-(e) and 200.439. Both SEAs and LEAs must also maintain
appropriate records and cost documentation as required by 2 C.F.R. § 200.302
(financial management), 2 C.F.R. § 200.333 (retention requirements for records), and
2 C.F.R. § 200.430(i) (standards for documenting personnel expenses). Further, costs
incurred that are associated with COVID-19 related reasons will be allowable only if
they are reasonable, necessary, and allocable to the grant, consistent with the Federal
cost principles described in the OMB Uniform Guidance (2 C.F.R. §§ 200.403, 200.404,
and 200.405) and adequately documented (2 C.F.R. § 200.403(g)), and do not conflict
with the applicable statute and regulations.

5

